Citation Nr: 0404634	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active duty from October 1941 to October 
1945.  The veteran died in November 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  

In October 2003, a hearing was held at the RO before the 
undersigned.  A transcript of the hearing is of record.


REMAND

The evidence is inadequate to fully evaluate the appellant's 
claims.  First, the record shows that the veteran was in 
receipt of Social Security Administration benefits beginning 
in the 1970s; therefore, the VA must obtain a copy of the 
Social Security Administration (SSA) decision granting 
benefits to the veteran and the medical records upon which it 
was based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Secondly, the veteran was treated at Hospice Savannah, Inc., 
prior to his death at a VA facility.  Treatment records for 
the veteran from Hospice Savannah, Inc., should be obtained.  
Further, the veteran was treated beginning in the 1980s for a 
cardiovascular disability.  The veteran's death certificate 
lists congestive heart failure as a cause of the veteran's 
death in November 1999.  A private physician has opined that 
the veteran's cardiovascular disability was related to his 
service or a service-connected disability.  Therefore, 
treatment records regarding the veteran's cardiovascular 
disability should be obtained.

Following receipt of any additional treatment records as 
referenced above, the veteran's claims file should be 
forwarded to a VA physician to provide a medical opinion 
regarding whether it is at least as likely as not that the 
cause of the veteran's death was related to military service 
or to a disability that was of service origin.

On remand, the RO must continue to assure that the provisions 
of the Veterans Claim Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(VCAA), are complied with.  See also 38 U.S.C.A. § 5100 et 
seq. (West 2002).  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

2.   The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for 
cardiovascular disability.  Any indicated 
records not already contained in the 
claims folder should be obtained.  As 
well, treatment records for the veteran 
from Hospice Savannah, Inc., should be 
obtained.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and her representative should 
also be informed of the negative results.

3.  A VA medical opinion should be 
obtained regarding the relationship of 
the disabilities that were the cause of 
the veteran's death to his service or to 
a service-connected disability.  The 
claims folder should be made available to 
the examiner in connection with the 
examination.  The examination must 
encompass a detailed review of the 
veteran's service medical records and 
post service treatment records.  The 
examiner should opine whether it is at 
least as likely as not that a disability 
that was the cause of the veteran's death 
had its onset during the veteran's 
service or is otherwise connected to the 
veteran's service or to a service-
connected disability.  

4.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record taking into account 
all applicable law and legal precedents.  
If the benefit sought on appeal is not 
granted, the appellant and her 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.  

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



